Cross appeals from a judgment of the Supreme Court at Trial Term, entered October 16, 1978 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to subdivision 1 of section 16-102 of *663the Election Law, seeking to declare invalid the certificate of nominations of respondents Quinn and Daronco designating them as candidates of the Republican Party for the public office of Justice of the Supreme Court in the Ninth Judicial District. Judgment affirmed, without costs (see Matter of Murphy v Acito, 65 AD2d 661). Motion for leave to appeal denied, without costs. Mahoney, P. J., Greenblott, Staley, Jr., Main and Larkin, JJ., concur.